Citation Nr: 9934018	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-19 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a special apportionment for the veteran's wife 
and children for the period prior to October 3, 1994.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
January 1977.  The veteran has been missing since July 1, 
1994, the appellant is his wife.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO denied the appellant's claim of 
entitlement to a special apportionment for the period prior 
to October 3, 1994.  The appellant subsequently perfected an 
appeal of that decision.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the 
appellant's claim.  The Board notes that the record contains 
incomplete financial information regarding the appellant's 
financial status.  In her May 1999 hearing, the appellant 
testified that she currently worked at the United States 
Department of Justice, Department of Immigration.  None of 
the financial statements of record indicate any income 
related to this job or how long she has held this position.  
Moreover, the financial evidence of record is not clear as to 
the total income the appellant has from the VA, SSA, or other 
sources.  Without this information, the Board is unable to 
determine what, if any, entitlement the appellant may have to 
an apportioned amount of the veteran's benefits prior to 
October 3, 1994.  
Accordingly, the Board requests "up-to-date" Financial 
Status Reports, with complete and accurate listings of all 
sources and amounts of income, as well as itemized monthly 
living expenses.  If the appellant has difficulty 
understanding the forms, or what information is being 
requested, she should be notified that her representative or 
the RO is available to provide assistance.  Additionally, the 
RO should provide a breakdown of the monthly VA compensation 
amount provided to the appellant and the veteran's 
dependents.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to her appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the appellant 
and request that she provide "up-to-
date" Financial Status Reports, with 
complete and accurate listings of all 
sources and amounts of income, as well as 
itemized monthly living expenses, and her 
employment history and income since 1994.  
The breakdown of her finances should 
include a listing of each source of 
income, identifying the wage earner and 
whether it is VA compensation, Social 
Security Administration benefits, or 
wages; the amount of the income; and 
whether the income is received weekly, 
bi-weekly, or monthly.  She should also 
list her monthly expenses, including 
specific amounts for rent, utilities, 
clothing, food, school (including college 
costs for her daughters, if any), debts, 
medical, entertainment, and miscellaneous 
expenses.  Further, she should identify 
the balance or value of any stocks, 
bonds, real estate, or bank accounts.  
Additionally, she should be requested to 
identify all the dependent(s) currently 
living with her.

2.  The RO should inform the appellant 
that she may seek assistance in complying 
with the above information requests from 
either the RO or her respective 
representative.  In addition, the RO 
should notify her that failure to provide 
the requested information will result in 
the claim being decided based on the 
evidence of record, regardless of its 
accuracy and clarity.

3.  Finally, upon completion of the above 
to the extent possible, the RO should 
associate with the case file a breakdown 
of the monthly VA compensation amount 
paid to the appellant, and what portion 
goes to other apportionees, if any.  
After this is done, the RO should again 
review the record and consider all the 
additional evidence.  If any benefit 
sought, for which an appeal has been 
perfected, remains denied, the appellant, 
and her representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



